UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6035


STEPHEN MARK HAUSE,

                       Plaintiff – Appellant,

          v.

DR. MILES, LCDC Physician; MAJOR JONES, LCDC Supt; THE
LEXINGTON COUNTY DETENTION CENTER, in their individual
and/or official capacities; CORRECT CARE SOLUTIONS,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:13-cv-01271-RMG-BM)


Submitted:   May 29, 2014                   Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Stephen Mark Hause, Appellant Pro Se. Mark Victor Gende, John
Earle Tyler, SWEENY, WINGATE & BARROW, PA, Columbia, South
Carolina; Justin Tyler Bagwell, DAVIDSON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen      Mark    Hause    seeks     to     appeal     the    district

court’s order denying his motion for a temporary restraining

order    and/or   preliminary      injunction      filed     in     his     42   U.S.C.

§ 1983 (2012) proceeding.             To the extent that Hause seeks to

appeal the district court’s denial of a temporary restraining

order, the denial is not appealable on the circumstances of this

case.     See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029–30

(4th     Cir.   1976).      To    the    extent     that     he     also    sought    a

preliminary injunction, we have reviewed the record and conclude

that the district court’s denial of any such request was not an

abuse of its discretion.          See Dewhurst v. Century Aluminum Co.,

649 F.3d 287, 290 (4th Cir. 2011).                Accordingly, we dismiss the

appeal as to the request for a temporary restraining order and

otherwise affirm the district court’s judgment.                     We deny Hause’s

motion    for   appointment      of     counsel.     We     dispense        with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                          2